U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 Commission File Number 000-26703 NOTIFICATION OF LATE FILING (CHECK ONE): o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form N-SAR For Period Ended: March 31, 2013. o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this Form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART IREGISTRANT INFORMATION GREENWORLD DEVLOPMENT, INC. Full Name of Registrant 3701 Stirling Road Address of Principal Executive Office (Street and Number) Fort Lauderdale, FL 3312 City, State and Zip Code PART IIRULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x(a) The reasons described in reasonable detail in Part III of this formcould not be eliminated without unreasonable effort or expense; x(b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o(c) The accountant's statement or other exhibit required by Rule 12b-25(c)has been attached if applicable. PART IIINARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company has not completed the financial statements for the quarter ended March 31, 2013. PART IVOTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Mr. Leo Heinl (Name) (561) (Area Code) 939-4890 (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x Yeso No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yesx No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Greenworld Development, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:May 9, 2013 By: /s/Leo Heinl Leo Heinl President
